Citation Nr: 1128204	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  06-01 549	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include lumbar degenerative disc disease with intermittent radiculopathy and history of disc desiccation at L5-S1.

2.  Entitlement to service connection for a lung condition.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  

In November 2008, the Board denied the matters listed above as well as a claim for entitlement to service connection for peripheral neuropathy, claimed as secondary to service-connected diabetes mellitus.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court) and in an August 2010 Memorandum Decision, the Court affirmed the denial of the claim for entitlement to service connection for peripheral neuropathy and remanded the claims for entitlement to service connection for a back disorder and entitlement to service connection for a lung condition.

The record reflects that in May 2011, the Veteran submitted additional evidence that had not been reviewed by the RO.  However, a review of that evidence reflects that it is does not pertain to the issue the Board is deciding, entitlement to service connection for a back disorder.  Therefore it is not necessary to obtain a waiver or remand this evidence for consideration in the first instance before deciding the claim for a back disorder.  38 C.F.R. § 20.1304.

The issue of entitlement to service connection for a lung condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

The Veteran has not been shown to currently have a back disorder that is causally or etiologically related to military service.


CONCLUSION OF LAW

A back disorder was not incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in March 2004 with regard to the claim for service connection for a back disability.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in August 2004.  In this case, the fact that the notice did not address either the relevant rating criteria or effective date provisions was harmless error because service connection for a back disorder is being denied, and therefore no rating or effective date is being assigned.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claim for a back disorder.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  

A VA examination with respect to the claim for a back disorder was obtained in August 2004.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Specifically, the examiner noted the Veteran's statement that he injured his back in 1969 and that he continued to have some back  difficulty over the years.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a November 2005 SOC (statement of the case) which informed them of the laws and regulations relevant to his claim for a back disorder.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a back disorder.  The service treatment records contain a November 1969 record which indicated that the Veteran had a sore back from lifting heavy objects.  He had a muscle spasm on the left side of his lower back.  The impression was muscle strain.  A few days later, his back was noted to be improved but still stiff.  In December 1969, he returned to duty but was restricted from heavy lifting for one week.  On his March 1970 separation report of medical history, the Veteran reported that he had or had in the past "back trouble of any sort."  However, on the accompanying separation examination, the Veteran's spine was observed to be clinically normal.  Thus, it appears that the Veteran had complaints of back pain and a diagnosis of muscle strain during service.

The first post-service diagnosis pertaining to the claim is a June 1999 lumbar spine impression of degenerative joint disease at L5-S1.  A July 1999 CT of the lumbar spine showed mild disc desiccation at L4-L5 and L5-S1 with a small broad-based disc bulge at L5-S1 which does not produce spinal stenosis or neural foraminal encroachment.  The Board observes that these diagnoses were made almost 30 years after the Veteran's separation from service in 1970.  

On an earlier unrelated claim for service connection filed in August 1998, the Veteran indicated that he had a back injury in Vietnam.  In his February 2004 claim, the Veteran added that he injured his back in 1969.  In a May 2004 statement, the Veteran reported that he saw Dr. P.B. in January 1971 for back pain and other ailments.  He stated that Dr. P.B. died in 1983 and that he went to M.M.C. in the 1980s.  In May 1999 he was referred to Dr. S.B. in part for back pain.  During his August 2004 VA examination, the Veteran reported that he has had difficulty with his back throughout his years after service but his treatment records are not available until 1999 as his past providers are deceased and the records have been destroyed.  

With regard to the Veteran's contentions that he began seeing Dr. P.B. in 1971 in part for his back and has continued to experience back difficulty since service, the Board finds his contentions competent and credible.  The Veteran is competent to report that he sought treatment for his back beginning in 1971 and has experienced back problems over the years since that time.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Further, the Board has no reason to doubt the Veteran's credibility.  Thus, there is evidence that the Veteran continued to experience back problems in the years after his separation from service.

However, the August 2004 VA examination weighs against the Veteran's claim.  The VA examiner noted that the Veteran was treated for a muscle strain during service and that he continued to have difficulty with his back in the years after service.  Notably, the Veteran's current back disorder included evidence of degenerative disc changes related to disc desiccation.  The examiner thus concluded that the Veteran's current back disorder was not the result of his service related injury 35 years prior, which was musculoskeletal in nature.  In addition, the Veteran reported that he fell off a ladder in July 2003 and that he did attribute this fall to his current back pain.  The Board finds this opinion probative as it is based on a consideration of the in-service injury, the Veteran's complaints of back pain since service, the July 2003 post-service injury, and an examination of the Veteran.  Thus, there is persuasive evidence against an association between the in-service finding of muscle strain and the current diagnosis of lumbar degenerative disc changes and disc desiccation at L5-S1.  

In conclusion, the competent evidence does not indicate that the Veteran's in-service diagnosis of muscle strain is etiologically related to his current diagnosis of lumbar degenerative disc changes and disc desiccation at L5-S1.  Although the Veteran is competent to report that he experienced back problems since his separation from service, he is not competent to diagnosis lumbar degenerative disc changes and disc desiccation at L5-S1 or state that his current diagnosis is etiologically related to his in-service back injury.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a back disorder.  As such, service connection must be denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for a back disorder, to include lumbar degenerative disc disease with intermittent radiculopathy and history of disc desiccation at L5-S1, is denied.


REMAND

2.  Entitlement to service connection for a lung condition.

The August 2010 Memorandum Decision instructed the Board to obtain a VA examination for the claim for a lung condition.  The service treatment records contain a May 1969 impression of chest wall muscular syndrome.  A chest x-ray taken at that time was negative.  Another chest x-ray taken at the time of his separation from service in March 1970 was also negative.  

In February 2004, the Veteran filed his claim for service connection for a lung condition.  The earliest medical evidence of a possible lung related disability is a February 2002 VA entry which noted pleural reaction, right base.  Most recently, February 2011 private treatment records showed diagnoses of COPD and pulmonary infiltrate.  

As there is evidence of chest wall muscular syndrome during service and now the Veteran has lung related diagnoses, to include COPD, a remand for a VA examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following action:

1.  With regard to the claim for a lung disability, provide the Veteran with the information regarding assigning disability ratings and effective dates as outlined in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain VA treatment records dated from August 2006 to the present.

3.  Schedule the Veteran for a VA examination to evaluate his claim for service connection for a lung disability.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for a lung disability.  

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current lung disability is causally or etiologically related to his symptomatology in military service (May 1968 to March 1970) as opposed to its being more likely due to some other factor or factors.  Specifically, the examiner should address whether any current lung related disability is causally or etiologically related to the May 1969 impression of chest wall muscular syndrome.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


